DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 2-15 and 21-22 are pending (claim set as filed on 02/10/2022).
	
Priority
	This application is a 371 of PCT/EP2015/071768 filed on 09/22/2015 claims foreign priority to UK 1416788.6 filed on 09/23/2014. 

Information Disclosure Statement
	The Information Disclosure Statement filed on 02/10/2022 has been considered.

Withdrawal of Rejections
The response and amendments filed on 02/10/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Affidavit/Declaration
The Walker declaration under 37 CFR 1.132 filed on 02/10/2022 is sufficient to overcome the previous claim rejections over the Smith reference based upon a preponderance of evidence illustrating a lack of reasonable expectation of success that S-type pyocins could be administered by pulmonary administration (see, in particular, ¶ 7 - 10 of the Walker decl.). 

Examiner’s Response to Arguments
Applicant’s declaration and arguments filed on 02/10/2022 have been fully considered and they are deemed persuasive or sufficient to overcome the previously cited prior arts rejections from the last office action for the reasons explained below. 
In response to Applicant’s principle argument that there is “no reasonable expectation of success”, the argument is persuasive and the Examiner agrees that the totality of evidence demonstrates that S-type pyocins are protease-sensitive thereby prone to proteolysis by neutrophil elastase in the pulmonary environment. For clarity of the record, it is known in the general state of the prior art that F-type or R-type pyocins may be delivered via pulmonary administration (see, e.g., Martin (US 2008/0113406 - cited of record). However, “S-type pyocins are soluble, and sensitive to proteases and heat, these features differentiate them from the R and the F-types” (see additional evidentiary disclosure on page 1148 left column by Naz (Biophysicochemical characterization of Pyocin SA189 produced by Pseudomonas aeruginosa SA189)). In other words, to one of ordinary skill in the art, it would not be appropriate to extrapolate or assume that all pyocins may be administered via pulmonary administration. 
In response to Applicant’s argument that “the results obtained by pulmonary administration of S-type pyocins were surprising and expected”, note that the MPEP at 716.02(d) states that: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.

	Accordingly, all the previous prior art rejections have been withdrawn for the reasons of record. However, upon further consideration, the evidence provided now raises new considerations of scope of enablement for the reasons discussed below.
	 
New Grounds of Rejection
Claim Rejections - 35 USC §112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-15 and 21-22 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating Pseudomonas aeruginosa in a subject comprising delivering a therapeutically effective amount of S-type pyocin by pulmonary administration, does not reasonably provide enablement for prophylaxis or treatment of all types of bacterial infections and at any concentration. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
            1)  the nature of the invention,
            2)  the breadth of the claims,
            3)  the state of the prior art,
            4)  the predictability or unpredictability of the art,
            5)  the relative skill of those in the art,
            6) the amount of direction or guidance provided,
            7)  the presence or absence of working examples,
            8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. Keeping that in mind, the Wand’s factors are relevant to the instant fact situation for the following reasons:
1) The nature of the invention, and 2) the breadth of the claims
At minimum, the base claims are drawn to an S-type pyocin delivered to the subject by pulmonary administration. Claim interpretation: the claims are to be given their broadest reasonable interpretation (BRI) and in the instant case, base claims are broad because it does not specify the causative bacteria nor does it indicate a concentration for its effect. Thus, the claimed invention implies that any S-type pyocin pulmonary administration at any concentration may be effective at prophylaxis or treatment of any bacteria species. 

3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of biochemist, pharmacologist, or microbiologist. 
That factor is outweighed however by the unpredictable nature of the art. As noted in Applicant’s response, S-type pyocins are soluble, high molecular weight proteins known to be susceptible to protease activity in pulmonary environments wherein the infecting bacteria themselves produce additional proteases (see pages 7-8 of Applicant’s remarks filed on 02/10/2022 and evidentiary disclosures of Matthews and Greene cited in the IDS filed on 02/10/2022). Moreover, the evidence of record suggests that S-type pyocins target Pseudomonas aeruginosa and isolates thereof. Thus, to one of ordinary skill in the art, there was no reasonable expectation of success that S-type pyocins at any concentration will be effective and predictable via pulmonary administration to prevent or treat any type of bacterial infection (e.g., at least base claim 1 may include other types of pathogens such as Staphylococcus spp., Streptococcus spp., etc.).   
Evidentiary disclosure by Karaboga (S-pyocins as potential antimicrobial reagents for eradicating Pseudomonas aeruginosa biofilms, 2015) discloses “Pseudomonas aeruginosa infections are still common and stubborn bacterial infections due to elevated resistance levels against most of the antibiotics used in clinics” and minimum inhibitory concentration (MIC) testing to determine effective concentrations (see abstract & page 8). In other words, there is known unpredictability in the treatment of Pseudomonas aeruginosa. 
There is no way for one skill in the art to know, a priori, how to practice the full scope of claims without undue experimentation at any S-type pyocin pulmonary administration at any concentration may be effective at prophylaxis or treatment of any bacteria species with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.

6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
As noted in Applicant’s page 13 of the remarks that “Table 2 (bridging pages 11 and 12 of US 2017/0240602, which corresponds to the original PCT publication at page 37, line 13) shows that pyocin S5 is effective at a dose of 30ng/ml, in comparison to other pyocins whose minimum effective concentrations is in the microgram/ml range”. Moreover, the working examples appear to be specific to Pseudomonas aeruginosa (see the Walker declaration at ¶ [12-15] which appears to require a minimum concentration for its intended effect. Thus, the emphasis and question that arises is whether the full scope of the claimed invention can be practiced without undue experimentation given the nature of unpredictability and reasons of record. 

8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed above) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that pulmonary administration of any S-type pyocin, at any concentration, to any bacterial species other P. aeruginosa could be predictably prevent or treat a subject as inferred in the claims and contemplated by the specification. Applicant is invited to demonstrate supporting evidence for treatment of other types of bacteria and/or that the claimed method can be practiced at any concentration. 
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).            To practice the invention of the instant claims requires undue experimentation due to unpredictability of S-type pyocin pulmonary administration and the lack of direction from Applicants regarding any other bacterial pathogens at any concentration, and would therefore require undue experimentation. The amount of experimentation required in order to practice the full scope of the claims would require inventive effort and extensive experimental burden.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112(a), since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 

Conclusion
	No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653